Chief Judge Cooke
(dissenting). I respectfully dissent. The Appellate Division’s brief memorandum, which is expressly stated to be “on the law” and which itself refers to an “abuse of discretion” by Special Term, is hardly adequate to support a conclusion that the Appellate Division erroneously characterized its order as being on the law alone (cf. Matter of Von Bulow, 63 NY2d 221). As Special Term’s order was not an abuse of discretion as a matter of law, I would reverse the order of the Appellate Division and remit the matter to that court for its review of the facts.
Judges Jasen, Jones, Wachtler, Meyer, Simons and Kaye concur; Chief Judge Cooke dissents and votes to reverse in an opinion.
Order affirmed, with costs, and question certified answered in the affirmative in a memorandum.